[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After trial, the court finds for the plaintiffs on their claim that the defendant failed to complete the construction work on plaintiffs' home in a workmanlike manner and in accordance with the contract specifications. The court finds against the defendant on his special defense.
As damages the plaintiffs are awarded the following:
1. Credit for closet shelving provided by plaintiffs                                  $   123.31
2. Credit for ironing board provided by plaintiffs                                      229.56
3. Replacement of fireplace clean out and damper handle                                  25.00
4. Credit for three glass shower doors              1,518.00
5. Materials and labor for sealing around windows and doors                          195.07
6. Credit for expansion joints not CT Page 10670 installed                                         107.36
7. Credit for failure to install eight-foot ceilings in designated rooms and areas                                            1,035.00
8. Credit for soffit not installed in family room                                        450.00
9. Materials and labor for louver not installed in basement                              145.00
10. Credit for closet not installed in exercise room                                     215.00
11. Materials and labor to finish floor and trim in laundry chute                        115.00
12. Replacement of inoperable windows in family room and master bedroom                    970.00
13. Replace two roof shingles                          50.00
14. Finish cedar trim around garage doors              50.00
15. Repair cracked cedar under bow window              50.00
16. Clean taping compound                              35.00
17. Clean stain on front window                        35.00
18. Remove nails in chimney                            35.00
19. Remove tar paper under chimney cap                 35.00
20. Waterproof and patch tie rods                     165.00
21. Replace screen door on slider                     117.00
22. Repair trim around garage doors                   130.00
23. Replace aluminum flashing at chimney with lead flashing                        150.00
24. Remove overspray from brick                       135.00 CT Page 10671
25. Grout beam pockets                                 50.00
26. Repair taping and compounding throughout house                                1,500.00
27. Sand and refinish oak flooring                  4,500.00
28. Repair and putty holes in trim                    800.00
29. Painting made necessary by wall and trim repair and floor refinishing               2,500.00
TOTAL                                         $15,415.30
Judgment is entered for the plaintiffs on the complaint for $15,415.30 plus costs. The defendant filed a counterclaim in this action alleging that there is a balance due to him on the construction contract of $4,000.00. This was admitted by the plaintiffs at trial. Judgment is entered for the defendant for $4,000.00.
Christine S. Vertefeuille, Judge